Citation Nr: 0200819	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  00-24 601 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to an increased (compensable) rating for 
residuals of a fractured right foot.  

Eligibility for Dependents' Educational Assistance under 38 
U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



REMAND

The veteran had active duty from July 1963 to June 1969 and 
from January to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The RO granted a total rating (100 percent) for 
post-traumatic stress disorder, by rating action in January 
2001.  The issue regarding this rating has been resolved.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 and for the other 
reasons stated below, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, with implementing regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Court has held that the Board must make a determination 
as to the adequacy of the record.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The duty to assist the veteran includes 
the obligation to obtain ongoing treatment records while a 
claim is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Thus, any additional relevant medical records should 
be secured on remand.  There may be outstanding VA outpatient 
treatment records, since the veteran is shown to have had 
regular outpatient treatment through the year 2000 and future 
appointments were scheduled.  

The Board finds that the record is insufficient to make an 
assessment of the veteran's service-connected residuals of 
right ankle fracture.  First, the Board notes that the 
veteran has complained of increased right foot disability 
with traumatic arthritis.  He specified worsening right foot 
pain during cold weather, when the toes were drawn-up.  He 
also referred to pain so intense at times that he wanted to 
scream.  Second, the Board notes that the VA examiner in 
August 2000 reported findings of arch abnormality, discomfort 
on palpation, plantar callus that was sensitive to touch, 
bunion, and sensory decrease.  The impressions included 
status post healed fracture of the right foot, plantar callus 
and plantar fasciitis of the right foot.  It was not 
specified if the callus, fasciitis, arch abnormality, bunion 
and decreased sensation were complications of the fracture 
residuals or were otherwise etiologically related thereto 
and, thus, for consideration of the rating at issue.  
Finally, the Board also finds that the VA examination in 
August 2000 was not conducted according to the mandates of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Dysfunction due to 
pain and painful motion, weakness, fatigue, incoordination, 
flare-ups, etc. due to the right foot fracture residuals 
needs to be clinically determined.  

The Board notes that the veteran clearly disagreed with the 
RO decision in September 2000 denying eligibility for 
Dependents' Educational Assistance under Chapter 35.  The RO 
again denied this eligibility by rating action in January 
2001, but no notice was provided concerning the Chapter 35 
determination.  Nevertheless, the statement of the case in 
October 2000 did not include this issue, as was required.  38 
C.F.R. § 19.26 (2001).  In addition, the Court has held that 
when the Board determines that a notice of disagreement has 
been received concerning an issue that was addressed in a 
rating decision and no action has been taken in regard 
thereto, a Remand is required to direct that the veteran and 
his representative be furnished a statement of the case as to 
that issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the RO should issue a statement of the case 
regarding the issue of Dependents' Educational Assistance 
benefits under Chapter 35.  

The veteran requested a hearing at the RO on his appeal in 
November 2000.  The RO indicated that an inquiry as to 
whether he continued to desire a hearing was sent to him in 
January 2001, but his response positively or negatively was 
not received, of record.  The case was forwarded to the Board 
without further clarification of this matter.  In the absence 
of a statement from the veteran formally withdrawing his 
request for a hearing that request remains pending and he 
must be afforded the opportunity to be present at a hearing.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any right 
foot disability since August 2000.  After 
securing the necessary release, the RO 
should obtain these records.  Any/all VA 
clinical records dated since then should 
also be obtained.  

2.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
full extent and etiology of all right 
foot dysfunction.  The claims folder must 
be made available to the examiner for 
review before the examination.  Any tests 
or studies deemed appropriate by the 
examiner should be undertaken.  The 
examinations should include complete 
observations of the ranges of motion of 
the right ankle and toes.  All findings 
should be reported.  The examiners should 
be asked to determine whether the right 
foot exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion as to whether 
right foot pain could significantly limit 
functional ability during flare-ups or on 
repeated use over time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain or on use during flare-ups.  The 
examiner should also record any objective 
displays of pain.  

The examiner should be asked to review 
the evidence contained in the claims 
file, along with a copy of this REMAND, 
and provide opinions as to whether it is 
at least as likely as not that any/all 
current right ankle and foot 
manifestations resulted from or were 
aggravated by the service connected 
residuals of the right foot fracture.  
The examiner should set forth in detail 
all findings that provide a basis for the 
opinions.  

3.  The RO should give the veteran an 
opportunity to appear at a hearing before 
the local hearing officer.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2001) are 
fully complied with and satisfied.  

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

6.  The RO should provide the veteran and 
his representative with a statement of 
the case concerning the issue of 
eligibility for dependents' educational 
assistance under Chapter 35.  They should 
be notified of the requirement to perfect 
an appeal of that issue with the timely 
filing of a substantive appeal.  If, and 
only if, the veteran perfects an appeal, 
then that issue should be returned to the 
Board for appellate consideration., to 
include the issue of eligibility for 
dependents' educational assistance under 
Chapter 35.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
He has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


